SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 24, 2009 Galaxy Gaming, Inc. (Exact name of registrant as specified in its charter) Nevada 000-30653 80-0068489 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6980 O’Bannon Drive, Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(702) 939-3254 Secured Diversified Investment, Ltd. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01 Regulation FD Disclosure On August 24, 2009 Galaxy Gaming, Inc. will make available to interested parties the attached press release and letter to shareholders. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Press Release dated August 24, 2009 Letter to Shareholders dated August 24, 2009 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Secured Diversified Investment, Ltd. /s/ Robert Saucier Robert Saucier
